OFFICE   OF THE A-ITORNEY    GENERAL    OF TEXAS
                                AUSTIN




Honorable Newell Cambron
County Auditor
Hopkins County
Sulphur Springs, Term
Dear Sir:



           Your letter or January
opinion of this department on the
reads a.s hollows:
                                                     on the r0it
                                                    on8 allowed
                                                   nd Constablea.
   18 the full o                                   d above men-
   tioned orrice


                                              ruli ~0nnniaon




                on    00
                       eo d by an offloer       upon reoognlzanoes
                      6 obligations     reoorerod   upon In
   the name of he S te under any provision or this
   iii:  bi~rreltures                     judgments and jury
   fees: oollected und& any provision of this Code
   shall rorthwlth be paid over by the offlorrr       oolieot-
   lng the 'same to the county treasurer of the proper
   oounty, after riret deduoting thererrom the legal
   tees and oomlsslons   for oolleotlng     the 8ame.
  fionoaable lewell   Cambron- Page 2

         "Art. 950.

         *The dlotrlot or oounty attorney shall be entitled to
     ten percent or all fines, forfeiture8 or moneys oolleated ror
     the State or oounty, upon judgments recovered by him; and
     the olerk or the oourt in which said judgments are rendered
     ahall be entitled to five per cent of the amount or said
     judgments, to be paid out or the amount when oollected.
         Art. 951.

          “The aberift or other offloer,   except a justlee or the
     pegce or his clerk, who collects    money for the State or
     county, exoept jury tees, under any provision of this Code.,
     shall~ be entitled to retain five per cent thereor when
     colleoted."
         It is olear we think, that the above quoted statutes
regarding the payment of commissions on money colleoted by thr
orricers named therein under the provieions of these statutes
applies only to money aatually collected.
         Referring to Article 950, supra, It Is stated    in
Texas Jurlsprudenoe, Vol. 15, p. 425:
         n. . . .

          “The right of the prosecuting attorney to suoh
     tees or oommissions accrues only upon the colleotion
     of the money, and payment may be made only out of the
     money oollected;  the attorney’s right does not aocrue
     upon the placing of an execution in the hands of the
     sherlrr, since the execution may never be satisfied.
     . . . . (1
         The case of Smith ‘1. State,   et al, 9 5. W. 274, among
 other thlnge, holds:
         "A county attorney is not entitled to commission
     upon a~ilne uncolleotsd by reason of Its remlrsfon
     by the governor . . . .”
         The ease of the State v. Dyohea, et al.,    28 Texas
 535, among other thlngr, holdrr:
          "CO~86lOn6 on adjudged fOrielt~es     become
     due to the attorneys representing the State only
     when the moner Is eolleoted,  and they are to be taken
     out of the money oollectedi   They are not *co6ts*,
     and oannot be taxed as suoh. If the money be not
     colleoted,  no right to such commlsalon aoqruer to
     the attorneys; and this, notwithstanding that their
     failure to oolleot It Is attributable  solely to the
*   ’

    Honorable Newell Cambron- Page 3

        action or the governor   remitting     the torfeltti*.”
              Hopkins county has a populatlon of thirty thousand
    two hundred and two Inhabitants according to the 1940 Federal
    Census, thererore, the county d~rlclals or said county are
    compensated on an annual salary basis as required and author-
    ized by Section 13 or Artlole 39120, Vernon’s Annotated Civil
    Statutes.  The precinct orrlcers oi said county are compensated
    on a ree basis.
               Under the orrlcer*a   salary law (Sections 1 and 3,
    Article 39128, Vernon’s Annotated Civil Statutes) the county
    attorney, county clerk, and the sheriff are not entitled to
    retain personally any commieslone whatsoerer on rlnes, but
    such commlsslone are to be collected    as required by the
    orricere~ salary law and when collected,    such commlaslona are
    to be paid to the officers’    salary fund. As the prec.lnct
    orflcers  of said county are oompensated on a tee basis, the
    constables mentioned in your inquiry are entitled to retain
    the 5% comlsslon when they actually colleot the fine or fines.
                In,rlew of the roregolng authorities you are respect-
     fully advised that It Is our opinion, as above stated, that the
     payment or commlsslona RQd moneys oollected by the orilcers
    named in the roregolng statutes &.@Effmitk4d to such commlsslons
     only on the money actually aqlleoted.   To illustrate,    if a One
     Hundred Dollar rlne la assessed and Twenty Dollars la paid on
     such fine, the orricers are entitled to keep or retain the com-
    m.iaslon on the twenty dollars actually collected.      However, as
     above stated, the county officials  mentioned who are compen-
     eated on an annual salary basis are not legally entitled to
    retain personally any commieelona, but such commiealons when
     oolleoted must be deposited into the Oiiloersl    Salary Fund.
    The constables who are compensated on a tee basis are legally
    antitled to retain personally the commlselon allowed by th*
    ,foregolng statutes on the money or rlnee actually colleoted
     by them.
                                                Yours very truly

    APPROVFD
           FEB. 6, 1943                      ATTORNEY
                                                    GENERAL
                                                          OF TgxAs
    Grover Sellers
    FIRST ASSISTANT                          By(slgned)   Ardell Williams
    ATTORNEYG-                                             ArdeU w1111ams
                                                                Assistant
    AW/PO       APPROVED
                       OPINIONCOMWI’M’EE
    XiC&         By BWBChairman